DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (U.S. 10,764,150) and further in view of Mahaffey et al (10,742,676).

As per claims 1,14,19 Singh disclosed method for processing a data package to be sent using an application, by an originator of the data package to at least one recipient, the data package having an associated mode of communication, the method comprising the steps of: analyzing the data package to determine content of at least one field of the data package [Aspects of the present invention concern a communication method and system for users to exchange voice, data and engage in business and/or social interactions. Through an intermediary phone service provider, a user can publish content (e.g., the publisher) and then invite one or more other users to become members and access the published content. In one instance, the invite sent to the other users may include an inward phone number to be dialed with a phone or referenced in an SMS message. Users that dial or reference this inward phone number are invited to opt-in or join the publisher's network of members.] (Paragraph. 0021); generating a characteristic of the data package, wherein the characteristic is based on the mode of communication and the content of the at least one field of the data package [It is also feasible that user was already registered with the PSP (204--Yes) and has requested to either receive published content as a member or allowed to edit/modify or generated the published content. Accordingly, the communication system also determines if the user has registered as a publisher of content or a member of a publisher's network (210).] (Paragraph. 0041); 

However Singh did not disclose in detail determining an incorrect action by the originator of the data package based on the characteristic.  

In the same field of endeavor Mahaffey disclosed Output from the system can include a trend report that shows trending of adoption of the new app. The system can support the modifying of monitor models on multiple devices to share monitor activities by type of information, amount of information, or both. The above can apply not just to applications, but also web applications or firmware or OS modifications or updates, etc. Aspects of the system can also be applied to new devices (e.g., Galaxy s8 when seen for the first time will get adjusted models for monitor, evaluate, and response) (col. 9, lines 54-63).

It would have been obvious to one having ordinary skill in the art at the time of the filing the invention was made to have incorporated output from the system can include a trend report that shows trending of adoption of the new app. The system can support the modifying of monitor models on multiple devices to share monitor activities by type of information, amount of information, or both. The above can apply not just to applications, but also web applications or firmware or OS modifications or updates, etc. Aspects of the system can also be applied to new devices (e.g., Galaxy s8 when seen for the first time will get adjusted models for monitor, evaluate, and response) as taught by Mahaffey in the method and system of Singh to increase productivity and reduce latency. 


As per claim 2 Singh-Mahafeey disclosed wherein the mode of communication comprises at least one of a method of communication and at least one channel associated with the method of communication (Singh, Paragraph. 0026).

  
As per claims 3,15 Singh-Mahafeey disclosed further comprising the step of determining a mode of communication, different from the associated mode of communication, from the generated characteristic and transmitting the data package via the determined mode of communication (Singh, Paragraph. 0026).
  
As per claims 4,16 Singh-Mahafeey disclosed further comprising the step of obtaining a data set, the data set comprising at least one expression for generating the characteristic (Singh, Paragraph. 0041).  

5.   As per claim 5 Singh-Mahafeey disclosed wherein the data set is generated by          at least one of a system administrator, and a machine learning system (Singh, Paragraph. 0041).  

6.    As per claim 6 Singh-Mahafeey disclosed wherein the step of generating the    characteristic is further based on the at least one expression and the content of the at least one field of the data package (Singh, Paragraph. 0041).  
  

7.    As per claim 7 Singh-Mahafeey disclosed wherein the at least one expression is a regular expression, the regular expression defining parameters, each parameter being indicative of a correct action by the originator of the data package (Singh, Paragraph. 0054).  

8.   As per claim 8 Singh-Mahafeey disclosed further comprising the step of determining whether the content of the at least one field of the data package corresponds to an alternative parameter in the regular expression, and providing an indication of the alternative parameter to the originator of the data package (Singh, Paragraph. 0054).  

9.    As per claim 9 Singh-Mahafeey disclosed wherein the field of the data package comprises at least one of the at least one recipient of the data package; a payload of the data package; a header of the data package; a footer of the data package; a subject of the data package; metadata associated with the data package and an attachment associated with the data package (Singh, Paragraph. 0056).  


10.    As per claim 10 Singh-Mahafeey disclosed wherein the content of the at least one field comprises a string of characters, the string of characters representative of at least one of a case reference; an object identifier; a project identifier; personally identifiable information; and financial information (Singh, Paragraph. 0056).  

11.        As per claims 11,18 Singh-Mahafeey disclosed further comprising the step of notifying the originator of the data package, when an incorrect action of the originator of the data package is determined (Mahafeey, col. 9, lines 54-63).  
  

12. 	  As per claims 12,17 Singh-Mahafeey disclosed further comprising the step of transmitting the data package to the at least one recipient, when an incorrect action of the originator of the data package is not determined (Mahafeey, col. 9, lines 54-63).  

13.         As per claim 13 Singh-Mahafeey disclosed wherein the at least one recipient has a recipient identifier, the recipient identifier comprising at least one of an email address; a portion of an email address; a domain; a user name associated with the mode of communication; a telephone number; and a group identifier, the group identifier representative of a plurality of recipients (Singh, Paragraph. 0056).




Conclusion

14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

15.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443